DETAILED ACTION
The examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1611, examiner Isis Ghali.

	The receipt is acknowledged of applicants’ amendment filed 02/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending. Claims 5 is withdrawn (with traverse) in light of the species election requirement. Claims 1-4 and 6-20 are under examination in the present Office Action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is amended to recite that “a blend of two or more surfactants consisting essentially of anionic surfactants, amphoteric surfactants, or a combination thereof”. It is not clear to the examiner is the blend “of two or more anionic surfactant”, “two or more amphoteric surfactant” or “combination of anionic and amphoteric surfactant”? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20180116937) in view of Sha et al. (US20140186284) and (Brooks et al. (US 6.627,586, currently cited on PTO 892).
Regarding instant claim 1, Park teaches a cleaning composition comprising: (a) at least 3 wt. % of one or more nonionic surfactants, which are not fatty esters; (b) one or more fatty esters; (c) one or more non-ethoxylated, sulfate-free anionic surfactants; and (d) about 0.01 to about 5 wt. % of two or more thickening agents based on the total weight of the cleansing composition, (e) water and (f) one or more amphoteric surfactant (paragraph 0010, 0012). Thickening agents may be polysaccharides and gums (meeting the “holoside” limitation i.e. a polysaccharide derivative) (paragraph 0027).
Regarding the limitation of claim 1 that “the blend of surfactants consisting essentially of anionic surfactant and amphoteric surfactants of combination thereof”, while Parker suggests both anionic surfactant and amphoteric surfactant, the reference however does not explicitly teach a blend “consisting essentially of anionic surfactant and amphoteric surfactants of combination thereof”. In any event, the expression “consisting essentially of” limits the scope of the claim to the specified ingredients, and those that do not materially affect the basic and novel characteristics of the composition. In re Janakirama-Rao, 317 F 2d 951, 137 USPQ 893 (CCPA 1963). When applicant In re De Lajarte, 337 F 2d 870, 143 USPQ 256 (CCPA 1964).
For completeness of record Brooks reference is cited. Brooks teaches a personal cleansing composition that is useful for skin or hair comprising 3-10% anionic and 3-10% amphoteric surfactants wherein the composition has a "draggy" rinse feel and/or soft smooth in use, non-slippery and non-slimy characteristics while at the same time having excellent mildness characteristics. Example of anionic surfactants include acyl isethionate, acyl sarcosinate, alkyl sulfosuccinate, etc., and example of amphoteric surfactants include betaine and sultaine. The composition further comprises hydroxylpropyl methyl cellulose (abstract; col.1, lines 55-60; col.220-24, 40-55; col.4, lines 10-32; col.5, lines1-10, 50-55; col.6, lines 63-67; col.8, lines 5-30; col.14, lines 31-52; col.16, lines 55-57). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to use blend consisting essentially of anionic and amphoteric surfactant taught by Brooks in the composition of Park because Brooks teaches such a blend is useful for cleansing composition that has a "draggy" rinse feel and/or soft smooth in use, non-slippery and non-slimy characteristics while at the same time having excellent mildness characteristics. 
Regarding instant claim 2, Park teaches about 50 to 90 wt% water  based on the total weight of the cleansing composition (paragraph 0010); the composition does not 
Regarding instant claims 3 and 4, although Park teaches non-limiting thickening polysaccharides may be chosen from celluloses or derivatives thereof (methylcelluloses, hydroxyalkylcelluloses, ethylhydroxyethylcelluloses), or hydroxyethylcelluloses and hydroxypropylcelluloses and mixtures thereof (paragraph 0172, 0173), Park does not list the elected species hydroxypropyl methylcellulose specifically (HPMC). However, HPMC falls within the scope of the general of thickening agents disclosed by Park.
Sha teaches a free of silicone composition for cleaning and conditioning keratinous substrates such as hair and skin (paragraph 0004). Said composition may contain viscosity modifying agents (i.e. thickening agent or rheology modifier) such as hydroxypropyl methylcellulose (paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use hydroxypropyl methylcellulose as the thickening agent in the composition of Park because one having ordinary skill in the art would recognize hydroxypropyl methylcellulose as a known product as suitable for its intended use. The court has reasoned a reasonable expectation of success in the art by stating that reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. Sinclair & Carroll Co., 325 U.S. at 335, 65 USPQ at 301. (see MPEP 2144.07).  
Regarding instant claims 6, 7, 8 and 9, the total amount of the two or more thickening agents is typically about 0.01 to about 5 wt. % and the total amount of the 
Regarding instant claims 10 and 11, Park teaches the cleaning composition includes one or more nonionic surfactants (paragraph 0013) and one or more non-ethoxylated, sulfate-free anionic surfactants. Wherein the nonionic surfactants may be in amounts from 3 wt. % to about 25 wt. % to greater than 5 wt. % to about 15 wt. % (paragraph 0019) and the non-ethoxylated, sulfate-free anionic surfactants may be from about 1 wt. % to about 15 wt. % to about 2 wt. % to about 10 wt. % (paragraph 0026).
Regarding instant claims 12 and 13, Park teaches thickening agents may further include anionic thickening agents such as copolymers of (meth)acrylic acid (paragraph 0161). The total amount of the two or more thickening agents is typically about 0.01 to about 5 wt. % and the total amount of the one or more thickening agents is about 0.01 to about 4 wt. %  based on the total weight of the cleansing composition (paragraph 0029). Note the above 112b rejections regarding claim 13 in that the claim lacks antecedent basis and is therefore unclear if and which thickeners must be present and in what amount. 
Regarding instant claim 14, Park teaches several inventive formulations (table of page 16), none of which contain silicones that exhibited superior distribution properties, good flash foam properties with an abundance of foam (paragraph 0271).
Regarding instant claim 19, Park teaches a cleaning composition comprising: (a) at least 3 wt. % of one or more nonionic surfactants, which are not fatty esters; (b) one or more fatty esters; (c) one or more non-ethoxylated, sulfate-free anionic surfactants; 
Although Park teaches non-limiting thickening polysaccharides may be chosen from celluloses or derivatives thereof (methylcelluloses, hydroxyalkylcelluloses, ethylhydroxyethylcelluloses), or hydroxyethylcelluloses and hydroxypropylcelluloses and mixtures thereof (paragraph 0172, 0173), Park does not list hydroxypropyl methylcellulose specifically (HPMC). However, HPMC falls within the scope of the general of thickening agents disclosed by Park.
Shah teaches a free of silicone composition for cleaning and conditioning keratinous substrates such as hair and skin (paragraph 0004). Said composition may contain viscosity modifying agents (i.e. thickening agent or rheology modifier) such as hydroxypropyl methylcellulose (paragraph 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use hydroxypropyl methylcellulose as the thickening agent in the composition of Park because one having ordinary skill in the art would recognize hydroxypropyl methylcellulose as a known product as suitable for its intended use. The court has reasoned a reasonable expectation of success in the art by stating that reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. Sinclair & Carroll Co., 325 U.S. at 335, 65 USPQ at 301 (see MPEP 2144.07).  
Instant claims 15 and 16 are rendered obvious over the teachings of Park in view of Sha. The instant specification discloses inventive compositions exhibiting low frictional property with a coefficient of friction from about 0.20 up to about 0.35 (table 2) 
Regarding instant claim 20, Park teaches a cleaning composition comprising: two or more thickening agents, about 50 to 90 wt. % water based on the total weight of the cleansing composition (paragraph 0010) and polyols (paragraph 0008), which are humectants as evidenced by the instant specification (instant paragraph 0081).
 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20180116937) in view of Sha et al. (US20140186284) and (Brooks et al. (US 6.627,586), as applied to claims 1-4, 6-16, 19-20 above and further in view of Shapiro et al. (WO2015/006300).
The disclosures of Park, Shah and Brooks are discussed above and incorporated herein.
Park, Sha and Brooks do not teach the limitations of claims 17 and 18.
Shapiro teaches personal cleansers exhibiting excellent flash foaming character, 
Regarding instant claim 17 and 18, Shapiro teaches foaming properties are evaluated using a mechanical shake foam test by preparing sample solutions tested in cylinders mechanically inverted ten times, then allowed to settle for 15 s and foam height is recorded (page 13 lines 24-31). Results are presented in Tables 1-4, showing various foam heights ranging from 150mm to 420mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the foaming properties disclosed in Shapiro. One would be motivated to do so in order to delight users with rich lather and a fresh, clean feel for hair and skin (i.e. because this property is aesthetically pleasing to the user; page 1 lines 9-11). A skilled artisan would have a reasonable expectation of success incorporating the known tests to evaluate foaming and making adjustments to the concentration of the ingredients to form a desirable foaming profile. ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele (see MPEP 2144.05 (II)(A)).

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
REJECTION UNDER 35 U.S.C. 103
Applicants argue that Park teaches cleansing compositions that “include: (a) at least 3 wt. % of one or more nonionic surfactants, which are not fatty esters; (b) one or more fatty esters; (c) one or more non-ethoxylated, sulfate-free anionic surfactants; and (d) two or more thickening agents.” See Park at [0006]. Applicant’s claim 1, as amended, and its dependent claims, recite that the composition includes a blend of surfactants that consists essentially of anionic surfactants, 

In response to this argument, it is argued that Park clearly teach at paragraph [0010] composition comprising both anionic surfactant and amphoteric surfactant. The newly cited reference for Brooks teaches cleansing composition comprising surfactant system consisting essentially of both “anionic and amphoteric surfactants” in the claimed amounts that provides advantage of "draggy" rinse feel and/or soft smooth in use, non-slippery and non-slimy characteristics while at the same time having excellent mildness characteristics. Further, the expression “consisting essentially of” limits the scope of the claim to the specified ingredients, and those that do not materially affect the basic and novel characteristics of the composition. In re Janakirama-Rao, 317 F 2d 951, 137 USPQ 893 (CCPA 1963). When applicant contends that modifying components in the reference’s composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of the claimed composition, i.e. showing that the introduction of these components would materially change the characteristics of applicant’s composition. In re De Lajarte, 337 F 2d 870, 143 USPQ 256 (CCPA 1964). MPEP states the following: "The transitional phrase “consisting essentially of” limits the scope of a claim to the specified material or steps 'and those that do not materially affect the basic and novel characteristic(s)' of the claimed invention. In re Herz, 537 F.2d 549, 551-552, 190 USPQ 461,463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the In re De Laiarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Exparte Hoffman, 12 USPQ2d 1061, 1063-1064 (Bd. Pat. App. & Inter. 1989)" See MPEP 2105. Applicant has not shown in the specification that surfactants other than anionic and amphoteric would change the characteristic of applicant's invention.

Conclusion
Claims 1-4 and 6-20 are rejected. No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./